UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-6527


UNITED STATES OF AMERICA,

                  Petitioner - Appellee,

             v.

KEVIN SEAN POLK,

                  Respondent - Appellant.



                              No. 08-6823


UNITED STATES OF AMERICA,

                  Petitioner - Appellee,

             v.

KEVIN SEAN POLK,

                  Respondent - Appellant.



Appeals from the United States District Court for the Eastern
District of North Carolina, at Raleigh. W. Earl Britt, Senior
District Judge. (5:06-hc-02182-BR)


Submitted:    October 24, 2008             Decided:   November 13, 2008


Before MICHAEL, TRAXLER, and GREGORY, Circuit Judges.
Affirmed by unpublished per curiam opinion.


James B. Craven, III, Durham, North Carolina, for Appellant.
Rudolf A. Renfer, Jr., Assistant United States Attorney,
Michelle T. Fuseyamore, Raleigh, North Carolina; David T.
Huband, BUREAU OF PRISONS, Butner, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

                  In each of these consolidated appeals, Kevin Sean Polk

appeals the district court’s April 7, 2008 order continuing his

civil commitment to the custody of the Attorney General under 18

U.S.C. § 4246 (2006).          In Appeal No. 08-6527, Polk’s counsel has

filed a brief pursuant to Anders v. California, 386 U.S. 738

(1967), raising one issue but stating that, in his view, there

are     no    meritorious     grounds      for    appeal.      Counsel   questions

whether the district court erred in concluding that Polk posed a

substantial risk of danger to others as a result of his mental

disorder.          Polk has filed a pro se supplemental informal brief

in each appeal. ∗         We affirm.

                  After a hearing, the district court found by clear and

convincing evidence that Polk “continues to suffer from a mental

disease or defect as a result of which his release would create

a substantial risk of bodily injury to another person or serious

damage to property of another.”                   (J.A. at 33).       Our thorough

review of the record leads us to conclude that the district

court       did    not   clearly   err    in     finding    that   continued   civil

commitment was warranted.                See United States v. Robinson, 404

F.3d 850, 856 (4th Cir. 2005) (providing standards).


        ∗
       We have reviewed carefully the issues raised in the pro se
supplemental informal briefs and find them to be without merit.



                                            3
           Accordingly,     we    affirm       the    order    of    the    district

court.   We deny counsel’s motion to withdraw and dispense with

oral   argument   because      the     facts    and    legal    contentions        are

adequately   presented    in     the    materials      before       the    court   and

argument would not aid the decisional process.

                                                                            AFFIRMED




                                         4